DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 10/18/2021.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3,7-8,11,13,16,18-19,27,32-33,39-40 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claims 2-3,7-8,11,13,16,18-19 and 44 are rejected as containing the deficiencies of claim 1 through their dependency from claim 1.

Claim 27 has the same undefined issue in 3-4 and5-6 as that of claim 1.
Claims 32-33 and 39-40 are rejected as containing the deficiencies of claim 27 through their dependency from claim 27.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11, 13, 23-27, 32-33, 39-40 and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as being obvious over Van Dalen et al (US 20140356836).

Regarding Claim 1, Van Dalen teaches an eye model configured for wide field retinal imaging (abstract, fig. 3), comprising: 

a cornea model comprising a convex anterior surface disposed to provide a first Purkinje image (fig. 3, 110; -- when lights from a objects is directed entering the eye model, a portion of the lights is inherently reflected from the outer surface of the cornea, 

a lens model comprising a convex - convex lens disposed to provide a fourth Purkinje image (fig. 3, 320, 322, 324; ¶[0039], line 1-7, lenticular bag 320 comprises anterior capsular membrane 322 and posterior capsular membrane 324; --- when lights from a objects is directed entering the eye model, a portion of the lights is inherently reflected from the inner (posterior) surface 324 of the lens, giving the fourth Purkinje image);

an iris model disposed between the lens model and the cornea model (fig. 3, 315); and

a retinal model comprising a retinal shell having a concave retinal surface (fig. 3, 340, 350, 360, 370; fig. 5A, 510, 520, 530) and a thermoformed photographic retinal image disposed on the concave retinal surface (¶[0056], line 1-12, retinal vasculature 510 is shown disposed on a top surface of a retinal layer; retinal vasculature 510 is printed on, sprayed on, or molded into the retinal layer; Embodiments of Applicants' model newborn human eye 100 having a representation of retinal vasculature 510 depicted on a retinal layer can be used to practice correctly imaging the retina, and in particular imaging the retina using pediatric retinal imaging systems; ¶[0058], line 1-7, mold 500 is utilized in a resin transfer molding process; mold 500 is utilized in a 

Regarding Claim 2, Van Dalen teaches the eye model of claim 1, wherein a space between lens model and the retinal model is filled with a transparent liquid (fig. 4,  330, ¶[0042], line 1-12, which is a third fluid disposed in chamber 330 located in the back of the eye).

Regarding Claim 3, Van Dalen teaches the eye model of claim 1, wherein at least one of the cornea model and the lens model comprises a birefringent material (¶[0039], line 1-12, anterior capsular membrane322 is formed from Mylar "A" or Mylar A, ---comprising PET, which is of a birefringent material used in making birefringent films).

Regarding Claim 7, Van Dalen teaches the eye model of claim 1, wherein said cornea model is a cornea model of an infant wherein the convex anterior surface has a nominal radius of curvature of about 6 mm or is a cornea model of an adult wherein the 

Regarding Claim 8, Van Dalen teaches the eye model of claim 1, wherein said eye model is configured to image a field of view of at least 160 degrees on the retinal surface (--the field of view is a function/property of claimed eye model. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Van Dalen is same to that recited in the claim 1, then it is expecting the optical function provided by Van Dalen has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).
(Note that "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113 ; In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 

Regarding Claim 11, Van Dalen teaches the eye model of claim 1, wherein said shell and said photographic retinal image are hemispherical and both have a nominal diameter of about 15 mm corresponding to an infant eye or both have a nominal diameter of about 22 mm corresponding to an adult eye (figs. 3-4, 340.350.360.370; ¶[0046], line 1-8, Applicants' model newborn human eye 100 approximates the dimensions of a newborn human eye. In such embodiments distance 311 is between approximately 15 mm and approximately 19 mm and diameter 319 is between approximately 9.5 mm and 10.5 mm. In certain such embodiments distance 311 is approximately 16.5 mm and diameter 319 is approximately 10 mm).

Regarding Claim 13, Van Dalen teaches the eye model of claim 1, wherein said retinal shell is made from a thermal formable material ((¶[0057], line 1-7, a portion of a mold 500 used to form such a 3-D depiction of vasculature feature 520 and vasculature feature 530; ¶[0058], line 1-7, mold 500 is utilized in a resin transfer molding process; mold 500 is utilized in a thermoforming molding process).



An integrated cornea-lens model comprising a convex anterior surface (fig. 3. 110, 320), and 

A retinal model comprising a retinal shell having a concave retinal surface (fig. 3, 340, 350, 360, 370; fig. 5A, 510, 520, 530) and a thermoformed photographic retinal image disposed on the concave retinal surface (¶[0056], line 1-12, retinal vasculature 510 is shown disposed on a top surface of a retinal layer; retinal vasculature 510 is printed on, sprayed on, or molded into the retinal layer; Embodiments of Applicants' model newborn human eye 100 having a representation of retinal vasculature 510 depicted on a retinal layer can be used to practice correctly imaging the retina, and in particular imaging the retina using pediatric retinal imaging systems; ¶[0058], line 1-7, mold 500 is utilized in a resin transfer molding process; mold 500 is utilized in a thermoforming molding process; ¶[0060], line 1-16, Applicants' 3-D depiction of retinal vasculature 520 and 530 can then be disposed on top of retinal layer 370; ---further, the citation of “thermoformed” is of a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior 

the cornea -lens model configured to image a field of view onto the retinal surface (fig. 3, 110, 320; ¶[0007], line 1-4, Applicants' model newborn human eye mimics the dimensions of the eye of a newborn or premature infant; --which naturally having function to image a field of view onto the retinal surface).

Regarding Claim 24, Van Dalen teaches the eye model of claim 23, further comprising: a watertight enclosure enabling said eye model to be filled with transparent liquid (figs. 3 and 4, --eye chamber with fluid 330).

Regarding Claim 25, Van Dalen teaches the eye model of claim 23, wherein said anterior surface of said cornea-lens model has a nominal radius of curvature of approximately 6 mm or has a nominal radius of curvature of approximately 8 mm (¶[0068], line 1-9, In embodiments of Applicants' model newborn human eye 100 which approximate a newborn or premature infant eye, the radius of curvature of anterior surface 313 of cornea portion may be between approximately 6.02 mm and approximately 8.15 mm. In certain such embodiments the radius of curvature of anterior surface 313 is approximately 6.95 mm).

Regarding Claim 26, Van Dalen teaches the eye model of claim 23, wherein said retinal shell is a hemisphere with a nominal diameter of approximately 15 mm or 

Regarding Claim 27, Van Dalen teaches A method for creating an eye model (abstract, fig. 3), comprising the steps of: 

providing a cornea model comprising a convex anterior surface disposed to provide a first Purkinje image (fig. 3, 110; -- when lights from a objects is directed entering the eye model, a portion of the lights is inherently reflected from the outer surface of the cornea, giving the first Purkinje image. Also see ¶[0075], line 1-4 and page 6, claim 10, ---to practice OCT with the eye model, directing an optical beam to the eye, collecting reflected lights from sub-surface features); 

providing a lens model comprising a convex - convex lens disposed to provide a fourth Purkinje image (fig. 3, 320, 322, 324; ¶[0039], line 1-7, lenticular bag 320 comprises anterior capsular membrane 322 and posterior capsular membrane 324; --- when lights from a objects is directed entering the eye model, a portion of the lights is inherently reflected from the inner (posterior) surface 324 of the lens, giving the fourth Purkinje image); 

providing an iris model disposed between the lens model and the cornea model (fig. 3, 315); and 

producing a retinal model (fig. 3, 340, 350, 360, 370; fig. 5A, 510, 520, 530) by printing photographic image of a retina on a thermally-deformable material; and after the step of printing the photographic image, deforming said thermally-deformable material into a curved surface to form a retinal shell (¶[0056], line 1-12, retinal vasculature 510 is shown disposed on a top surface of a retinal layer; retinal vasculature 510 is printed on, sprayed on, or molded into the retinal layer; Embodiments of Applicants' model newborn human eye 100 having a representation of retinal vasculature 510 depicted on a retinal layer can be used to practice correctly imaging the retina, and in particular imaging the retina using pediatric retinal imaging systems; ¶[0058], line 1-7, mold 500 is utilized in a resin transfer molding process; mold 500 is utilized in a thermoforming molding process), and

disposing the retinal shell such that the photographic image can be viewed through the cornea model, the lens model and the iris model (¶[0007], line 1-4, Applicants' model newborn human eye mimics the dimensions of the eye of a newborn or premature infant. Such embodiments are structurally suited for practicing neonatal medical procedures, including pediatric retinal imaging).



Regarding Claim 33, Van Dalen teaches the method of claim 27 wherein said photographic image of said retina covers an angle of at least 80 degrees in all angular directions relative to a center point on the shell (--the field of view is a function/property of claimed eye model. As the structure and materials provided by Van Dalen is same to that recited in the claims, then it is expecting the optical function provided by Van Dalen has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).



Regarding Claim 40, Van Dalen teaches the method of claim 27 further comprising generating the photographic image by forming a composite image of a plurality of retinal photographic images (fig. 5A, 370, 520, 530; ¶[0056], line 1-12, retinal vasculature 510 is shown disposed on a top surface of a retinal layer; retinal vasculature 510 is printed on, sprayed on, or molded into the retinal layer; ¶[0057], line 1-7, retinal vasculature 510 comprises vasculature feature 520 and vasculature feature 530; fig. 5B, 525, 535; ¶[0059], line 1-5, Surface 502 is fanned to include a set of recessed grooves 525 comprising a "negative" image of retinal vasculature 520, and a set of recessed grooves 535 comprising a "negative" image of retinal vasculature 535).

Regarding Claim 43, Van Dalen teaches the eye model of claim 23, wherein said photographic retinal image includes retinal details of a diseased retina (¶[0062], line 1-22, During such an examination, a speculum is used to separate the eye lids and a hand held camera is placed on the cornea interfaced with an ophthalmic lubricant. The camera is used to quickly scan the premature infant's retina for abnormal blood vessels).

Regarding Claim 44, Van Dalen teaches the eye model of claim 1, wherein the photographic retinal image is an inkjet image (¶[0056], line 1-12, retinal vasculature 510 is shown disposed on a top surface of a retinal layer; retinal vasculature 510 is printed on, sprayed on, or molded into the retinal layer; -- inkjet printing is one of the printing methods and is a well-known in art, one would have been motivated to use the inkjet printing for the purpose of low cost and quick printing).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Dalen et al (US 20140356836) in a view of Niven (US 20040189934).

Regarding Claim 16, Van Dalen discloses as set forth above but does not specifically disclose that the eye model of claim 2, wherein said transparent liquid is water.

However, Niven teaches an eye model (abstract; fig. 2), wherein said transparent liquid is water (fig. 2, 14; ¶[0016], line 1-9, a partially-spherical shaped transparent disk 12 representing a cornea attached to a housing 14. Housing 14 includes a volume for holding a fluid representing the aqueous within the eye).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the eye model of Van 

Regarding Claim 18, Van Dalen discloses as set forth above but does not specifically disclose that the eye model of claim 1, wherein said cornea model is made of PMMA.

However, Niven teaches an eye model (abstract; fig. 2), wherein said cornea model is made of PMMA (fig. 2, 12; ¶[0016], line 1-9, a partially-spherical shaped transparent disk 12 representing a cornea attached to a housing 14; ¶[0018], line 1-5, disk 12 is a PMMA (polymethyl methacrylate) machined meniscus disk, as disclosed in Niven).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the eye model of Van Dalen by the eye model of Niven for the purpose in order to approximate the light scatter normally found in a human cornea (¶[0018], line 1-5).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Dalen et al (US 20140356836) in a view of Akura (WO 2010084595, English translation attached, all the line numbers listed below are line numbers in English translations).



However, Akura teaches a simulated eye system (abstract; fig. 2), wherein said cornea model is made of lightly translucent acrylic (¶[0065], line 1-6, The simulated strong membrane / corneal 90 is not limited, for example, Polyethylene foam, acrylic foam…).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the eye model of Van Dalen by the simulated eye system of Akura for the purpose of providing of a simulated eye which is simple, inexpensive, and can be used repeatedly (¶[0015], line 1-5).

Response to Arguments
Applicant's arguments filed on 10/18/2021, have been fully considered and are not persuasive.

In the remarks, applicant argues that:
(A) Van Dalen fails to teach "a convex anterior surface disposed to provide a first Purkinje image" and "a convex - convex lens disposed to provide a fourth Purkinje image";

(C) Van Dalen fails to teaches "configured to image a field of view of at least 160 degrees on the retina".

In response to applicant's argument(s):
(A) Purkinje images are reflections of objects from the structure of the eye, which is a nature of eyes. Van Dalen teaches an eye model which resembling the structures/compositions of the eyes. When lights from a objects are directed entering the eye model, a portion of the lights is inherently reflected from the outer surface of the cornea, giving the first Purkinje image, a portion of the lights is inherently reflected from the inner (posterior) surface 324 of the lens, giving the fourth Purkinje image.

(B) Van Dalen teaches in ¶[0057], line 1-7 and ¶[0058], line 1-7 that “a mold 500 used to form such a 3-D depiction of vasculature feature 520 and vasculature feature 530”, “mold 500 is utilized in a resin transfer molding process” and “mold 500 is utilized in a thermoforming molding process”, indicating that vasculature feature 520 and vasculature feature 530 are thermoformed photographic image disposed on a concave retinal surface 370 (fig. 5A). Further, Van Dalen teaches in ¶[0056] and ¶[0060] that photographic images disposed on a concave retinal surface 370. The citation of “thermoformed” is of a product-by-process claim and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of 

(C) the field of view is a function/property of claimed eye model. In product and apparatus claims –when the structure and composition recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent, see MPEP § 2112.01. As the structure and materials provided by Van Dalen is same to that recited in the claim 1, then it is expecting the optical function provided by Van Dalen has same results as claimed. Since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).

Note: while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 


/JIE LEI/Primary Examiner, Art Unit 2872